


Exhibit 10.2
 


HOME PROPERTIES, INC.
HOME PROPERTIES, L.P.
AMENDED AND RESTATED EXECUTIVE RETENTION PLAN
 
 
This Amended and Restated Executive Retention Plan (the “Plan”) is adopted by
Home Properties, Inc. (the “Company”), a Maryland corporation organized and
operated as a real estate investment trust (“REIT”), and Home Properties, L.P.
(the “Operating Partnership”), a New York limited partnership, as of the 12th
day of February, 2011.  The Company, the Operating Partnership and any
subsidiary entities controlled by the Company or the Operating Partnership are
collectively referred to herein as the “Company.”  This Plan supersedes the
Executive Retention Plan adopted by the Company and the Operating Partnership as
of February 2, 1999 as such Plan was amended.


1.           PURPOSES OF THE PLAN.  The Board of Directors (the “Board”) of the
Company, has determined that it continues to be in the best interests of the
Company and its shareholders and the Operating Partnership and its partners to
assure that certain of the Company’s officers and employees (the “Participants”)
will be able to carry out their functions in the best interests of the
shareholders of the Company and the partners of the Operating Partnership not
distracted by the ongoing consolidation in the REIT industry and notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company. The Board continues to believe that it is in the best interests
to diminish the inevitable distraction of the Participants because of the
personal uncertainties and risks created by a pending or threatened Change of
Control and to encourage Participants’ full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control, and to provide the Participants with compensation and benefits
arrangements upon a Change of Control which ensure that (a) such attention and
dedication are likely through protecting the compensation and benefits
expectations of the Participants, and (b) such arrangements are competitive with
those of other entities in the REIT industry.


2.           CERTAIN DEFINITIONS.


“Base Salary” means the Participant’s wage or salary base for federal income tax
purposes on the Termination Date without regard to annual or special bonuses or
compensation income resulting from employee benefit plans of the Company (e.g.,
stock grants, options, excess life insurance).


“Bonus” means an annual bonus in cash under the Bonus Plan, or any comparable
bonus under any predecessor or successor plan or program.


“Bonus Plan” means the Company’s incentive compensation or bonus plan or program
and any successor or replacement plan or program providing for periodic cash
bonuses based on various categories or pay grades and related individual and
Company performance criteria.


 
 

--------------------------------------------------------------------------------

 
“Cause” means: (i) the willful and continued failure of a Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from the incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to a Participant by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Participant has not substantially performed the Participant’s duties,
or (ii) the willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company, or
(iii) in lieu of clauses (i) and (ii) such other definition of “cause” or
comparable concept set forth in any separate agreement of employment between the
Participant and the Company.  For purposes of this provision, no act or failure
to act, on the part of Participant, shall be considered “willful” unless it is
done, or omitted to be done, by Participant in bad faith or without reasonable
belief that Participant’s action or omission was in the best interests of the
Company.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Participant in good faith and in the best interests of the
Company.


 “Change of Control” means:


(i) The acquisition by any individual, entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either:  (y) the then-outstanding shares of common stock of
the Company or interests in the Operating Partnership (either such stock or
interests the “Outstanding Company Equity”), or (z) the combined voting power of
the then-outstanding voting securities of the Corporation entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Corporation or the Operating Partnership, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Person controlled
by the Company, or (D) the acquisition by any Person pursuant to a transaction
which complies with clauses (y) and (z) below; or


(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date this Plan is adopted whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, provided, however, any
individual whose initial assumption of office occurs as a result of an
acquisition of any equity interest in the Company or an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board shall not be deemed a member of the
Incumbent Board; or

 
 
2

--------------------------------------------------------------------------------

 
 





(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless: (y) following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Equity and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock or other equity and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, a
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Equity
and Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 25% or
more of, respectively, the then-outstanding shares of common stock or other
equity of the entity or similar voting control of the entity resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such entity except to the extent that such ownership
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination, or (z) prior to such Business Combination, the Incumbent
Board determines in good faith and in the reasonable exercise of its discretion,
by the affirmative vote of at least two-thirds of its members, that the Business
Combination is not a transaction which was intended to be a “Change of Control”
for purposes of this Plan; or


(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company or by the partners of the Operating Partnership,
provided that such liquidation or dissolution is not abandoned by the Board.


“Corporate Staff” means the officers of the Company and other regular full-time
Central or Regional employees as defined in the Company’s Employee Handbook, who
qualify for a bonus under the Bonus Plan at or above a threshold specified from
time to time by the Committee.


“Effective Date” means the first date on which a Change of Control occurs,
provided, however, if a Change of Control occurs and if a Participant’s
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Participant that
such termination of employment:  (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control, or (ii)
otherwise arose in connection with or anticipation of a Change of Control, then
for all purposes of this Plan, the “Effective Date” as to such Participant means
the date immediately prior to the date of such termination of employment.


 
3

--------------------------------------------------------------------------------

 
“Employee Benefit Plans” any employee benefit plan in which the Participants
participate other than Welfare Benefit Plans.


“Equity Award Agreement” means any award agreement or certificate issued to a
Participant in connection with any equity-based award.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and, where
applicable, the rules and regulations promulgated thereunder and judicial
interpretations thereof.


“Excise Tax” means the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended, or any successor or similar provision.


“Good Reason” means:  (i) a material reduction, without the Participant’s
written consent, of the Participant’s duties, responsibilities, and authority
from the Participant’s duties, responsibilities, and authority as in effect
immediately prior to the Change in Control; (ii) the Company’s requiring
Participant to be based at any office or location more than 30 miles from the
location at which the Participant was principally employed prior to the Change
in Control; (iii) a material reduction by the Company of the Participant’s base
compensation or incentive compensation opportunity; or (iv) any failure by the
Company to require any successor to the Company to expressly assume and agree to
perform this Plan as provided in Section 8(c) of this Plan.  In no event will a
Participant have a Good Reason to resign if the Participant resigns more than
one year following the initial existence of the Good Reason condition.


“Notice of Termination” means a written notice which: (i) indicates the specific
basis on which the Participant’s employment is being terminated, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Participant’s employment under the
provision so indicated, and (iii)  specifies the Termination Date.


“Other Senior Staff” means all regular full-time Central and Regional employees
as defined by the Company’s Employee Handbook, other than the Corporate Staff.


“Participant” means any of the Corporate Staff or Other Senior Staff.


“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations and other authoritative guidance issued
thereunder.


“Termination Date” means (i) if a Participant’s employment is terminated by the
Company for Cause, or by a Participant for Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, and (ii) if a Participant’s employment is terminated by the Company other
than for Cause, the Termination Date shall be the date on which the Company
notifies Participant of such termination.


 
4

--------------------------------------------------------------------------------

 
“Welfare Benefit Plan” means welfare benefit plans, practices, policies and
programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs).


3.           TERMINATION OF EMPLOYMENT; OBLIGATIONS OF THE COMPANY UPON
TERMINATION.


(a)           Members of Corporate Staff.  In the event the employment of a
member of Corporate Staff is terminated on or after the Effective Date and
during the two-year period following such Effective Date by the Company without
Cause or by the Corporate Staff member for Good Reason, the Company shall pay to
the Corporate Staff member in a lump sum in cash within 30 days after the
Termination Date the aggregate of the following amounts: (i) the Corporate Staff
member’s Base Salary through the Termination Date to the extent not theretofore
paid, (ii) all other amounts earned, accrued or deferred under the Bonus Plan,
(iii) two times the Corporate Staff member’s Base Salary; and (iv) an amount
equal to two times the greater of (y) the Corporate Staff member’s target Bonus
for services rendered in the year in which the Termination Date occurs; or (z)
the average Bonus paid to the Corporate Staff member for services rendered in
each of the three years prior to the year in which the Termination Date
occurs.  In the event that the vesting of equity-based awards as described in
Section 4 below, together with all other payments and the value of any benefit
received or to be received by the Corporate Staff member would result in all or
a portion of such payment being subject to Excise Tax, then the Corporate Staff
member’s payment shall be either:  (a) the full payment; or (b) such lesser
amount that would result in no portion of the payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state, and local employment taxes, incomes taxes, and the
Excise Tax, results in the receipt by the Corporate Staff member, on an
after-tax basis, of the greatest amount of the payment notwithstanding that all
or some portion of the payment may be taxable under Section 4999 of the
Code.  All determinations required to be made under this Section shall be made
by a nationally recognized accounting firm or such other consultant expert in
such calculations as the Company may select immediately prior to the event
triggering the payments that are subject to the Excise Tax (the “Accounting
Firm”).  The Company shall cause the Accounting Firm to provide detailed
supporting calculations of its determinations to the Company and the Corporate
Staff member.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  The Accounting Firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code).


(b)           Other Senior Staff.  In the event the employment of an Other
Senior Staff member is terminated on or after the Effective Date and during the
two-year period following such Effective Date by the Company without Cause or by
the Other Senior Staff member for Good Reason, the Company shall pay to
the  Other Senior Staff member in a lump sum in cash within 30 days after the
Termination Date the aggregate of the following amounts: (i) the Other Senior
Staff member’s Base Salary through the Termination Date to the extent not
theretofore paid, (ii) all other amounts earned, accrued or deferred under the
Bonus Plan, and (iii) an amount equal to one month’s Base Salary for each year
such member of Other Senior Staff was employed by the Company (or a predecessor
entity for which such Other Senior Staff member is given service credit for
purposes of one or more of the Employee Benefit Plans), with a minimum of two
month’s Base Salary and a maximum of twenty-four month’s Base Salary.


 
5

--------------------------------------------------------------------------------

 
4.           EFFECT OF TERMINATION ON EQUITY GRANTS.  In the event of a
termination of a Participant’s employment as described in Section 3 above, the
Company shall take whatever action is necessary (i) to cause the Participant to
become fully vested as of the date immediately before the Termination Date in
all time-based stock options, restricted stock grants, and all other
equity-based awards; and (ii) to be entitled (A) to exercise and continue to
exercise all stock options and all other equity-based awards having an exercise
schedule and (B) to retain such grants and awards, but in each case under
clauses (A) and (B) such right to exercise and retain shall last only for so
long as, and shall apply only to the same extent as, if such options, grants and
awards had vested prior to termination of employment and their treatment
following such termination were determined in accordance with the terms of the
applicable Equity Award Agreement and the incentive plan governing such
agreement.


An Equity Award Agreement issued to a Participant may contain language regarding
the effect of a termination of the Participant’s employment under certain
circumstances.  Notwithstanding such language in the Equity Award Agreement, for
so long as this Plan is in effect, the Company will be obligated, if the terms
of this Plan are more favorable in this regard than the terms of the Equity
Award Agreement, to take the actions required above in this Section 4 hereof
upon the happening of the termination of a Participant’s employment as described
in Section 3 above.


Notwithstanding the foregoing provisions of this Section 4, if an option is
intended to be an Incentive Stock Option, in no event may the time for exercise
be later than three (3) months after the Participant’s Termination Date.  Any
performance-based equity awards that have not been earned but may be earned
based on the achievement of certain performance criteria shall vest at the
greater of:  (i) the target amount of the awards (if applicable); or (ii) a
pro-rata amount based on the performance from the commencement of the
performance period through the Termination Date and shall be deemed earned,
issued and vested as of the Termination Date.


5.           NON-EXCLUSIVITY OF RIGHTS. Nothing in this Plan shall prevent or
limit a Participant’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which such Participant may
qualify, nor shall anything herein limit or otherwise affect such rights as
Participant may have under any contract or plan with the Company.  Amounts which
are vested benefits or which the Participant is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company at or subsequent to the Termination Date shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Plan.


6.           NO EMPLOYMENT RIGHTS.  Each Participant and the Company acknowledge
that, except as may otherwise be provided under any other written agreement
between such Participant and the Company, the employment of each Participant by
the Company is “at will” and each Participant’s employment may be terminated by
either the Participant or the Company at any time, subject in each case to any
rights which the Participant may have to compensation after the Effective Date.


 
6

--------------------------------------------------------------------------------

 
7.           NO MITIGATION.  The Company’s obligation to make the payments under
this Plan shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Participant or others.  In no event shall any Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan and such
amounts shall not be reduced whether or not the Participant obtains other
employment.


8.           SUCCESSORS AND ASSIGNS.
 
(a)  This Plan is personal to each Participant covered by the Plan and without
the prior written consent of the Company shall not be assignable by any
Participant, directly or indirectly or by operation of law, otherwise than by
will or the laws of descent and distribution. The interests of each Participant
under this Plan are not subject to the claims of any creditors of such
Participant and may not be involuntarily assigned, alienated or encumbered.  Any
purported assignment in violation of this Plan shall be null and void.  This
Plan shall inure to the benefit of and be enforceable by Participant’s legal
representatives.


(b)  This Plan shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
 
(c)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.


9.           MISCELLANEOUS.


(a)           This Plan shall be governed by and construed in accordance with
the laws of the State of Maryland, without reference to principles of conflict
of laws. The captions of this Plan are not part of the provisions hereof and
shall have no force or effect.
 
(b)           The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which any Participant may
reasonably incur as a result of any contest by the Company, the Participants or
others of the validity or enforceability of, or liability under, any provision
of this Plan, plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code
whether or not the Participant is successful in asserting such Participant’s
rights in such contest; provided, however, that the Company shall not be
obligated to make any such reimbursement, and shall be entitled to repayment of
any of Participant’s legal fees or expenses previously advanced (i) if the
Participant is unsuccessful, and (ii) if independent counsel mutually acceptable
to the Company and the Participant determines that the assertion by such
Participant of such contested rights under the Plan was in bad faith or
frivolous.  Payments for legal fees and expenses shall be made by the Company
within ten business days after delivery of the Participant’s written request for
such payment accompanied by detailed evidence of such fees and expenses,
provided that the Participant shall have submitted such written request for
reimbursement at least 30 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred.


 
7

--------------------------------------------------------------------------------

 
(c)           The provisions of this Plan shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this Plan,
or the application thereof to any Person or any circumstance, is invalid or
unenforceable, (i) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision, and (ii) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected by such invalidity or
unenforceability.


(d)           The Company may withhold from any amounts payable under this Plan
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e)           Any Participant’s or the Company’s failure to insist upon strict
compliance with any provision of this Plan or the failure to assert any right of
such Participant or the Company may have hereunder, including, without
limitation, the right of Participants to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Plan.


(f)           This Plan shall be deemed to constitute a contract between the
Company and each Participant who serves as such at any time while this Plan is
in effect.  No repeal or amendment of this Plan, insofar as it reduces the
extent of the benefits due any Participant, shall, without such Participant’s
express prior written consent be effective as to such Participant with respect
to any Effective Date occurring or allegedly occurring prior to such repeal or
amendment.


(g)           Section 409A.  The timing of all payments and benefits under this
Plan shall be made consistently with the requirements of Section
409A.  Therefore, notwithstanding any provision in the Plan to the contrary, in
the event that a Participant is a “specified employee” (as defined in Section
409A), any benefit or amount described in the Plan shall be delayed until the
date which is the first day of the seventh month after the date of such
Participant’s termination of employment (or, if earlier, the date of such
Participant’s death), if paying such amount or benefit prior to that date would
violate Section 409A.  To the extent that payments under this Plan are subject
to Section 409A, this Plan shall be governed by and subject to the requirements
of Section 409A and shall be interpreted and administered in accordance with
that intent.  If any provisions of this Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict.

 
8

--------------------------------------------------------------------------------

 
